

AFLAC Incorporated Form 10-K [afl10k03.htm]



EXHIBIT 10.6

STATE OF GEORGIA,
COUNTY OF MUSCOGEE:


EMPLOYMENT AGREEMENT

     THIS AGREEMENT, made and entered into as of the 1st day of January, 2002,
by and between AFLAC Incorporated, a Georgia corporation, hereinafter referred
to as "Corporation," and CHARLES D. LAKE, II, hereinafter referred to as
"Employee;"

W I T N E S S E T H    T H A T

:



     WHEREAS, Corporation and Employee desire to enter into an Employment
Agreement and to set forth the terms and conditions of Employee's employment as
an executive employee by Corporation as its Deputy President of AFLAC Japan;

     NOW, THEREFORE, the parties, for and in consideration of the mutual
covenants and agreements hereinafter contained, do contract and agree as
follows, to-wit:

          1.  Purpose and employment. The purpose of this Agreement is to define
the relationship between Corporation as an employer and Employee as an employee
and Deputy President of AFLAC Japan. (This Agreement is further made in
contemplation of Employee becoming President of AFLAC Japan in the future.
Unless modified by the mutual consent of the parties hereto, this Agreement
shall continue to govern the relationship between the parties in all respects.)

          2.  Duties. Employee agrees to provide executive management services
as Deputy President of AFLAC Japan (or as President of AFLAC Japan if so
designated) to Corporation and its subsidiaries and affiliates on a full-time
and exclusive basis; provided, however, nothing shall preclude Employee from
engaging in charitable and community affairs or managing his own or his family's
personal investments.

          3.  Performance. Employee agrees to devote all necessary time and his
best efforts in the performance of his duties on behalf of Corporation and its
subsidiaries and affiliates.

          4.  Term. The term of employment under this Agreement shall begin
January 1, 2002, and shall continue until December 31, 2007, unless extended or
sooner terminated as hereinafter provided.

          5.  Base salary. For all the services rendered by Employee,
Corporation shall pay Employee a base salary of Three Hundred Thousand Dollars
($300,000.00) per annum, said salary shall be payable in accordance with
Corporation's normal payroll procedures. Said salary shall increase to Three
Hundred Thirty-three Thousand Three Hundred and Thirty-three Dollars
($333,333.00) per annum effective January 2, 2003. Commencing in 2004,
Employee's base salary may be increased annually during the term of this
Agreement and any extensions hereof as determined by the Chief Executive
Officer. Further, Employee shall be entitled to continue to receive an annual
cost of living allowance as heretofore provided.

EXH 10.6-1



--------------------------------------------------------------------------------



 

              Deferred compensation. The Corporation shall also provide Employee
with a deferred compensation arrangement (which shall be in lieu of Employee's
participation in the Corporation's Supplemental Executive Retirement Plan or
AFLAC Japan's retirement program.) The Corporation shall contribute One Million
Dollars ($1,000,000) to a deferred compensation account effective January 1,
2003. Employee shall vest in the market value of the deferred compensation
account at twenty percent (20%) per year commencing December 31, 2003 (with the
remainder vesting on December 31 each year until fully vested.)

          6.  Adjustments to base salary. Commencing in 2004, Corporation and
Employee may, from time to time, reflect increases in Employee's base salary as
provided for in Paragraph 5 by entering the change on the "Schedule of
Compensation," as shown by the form attached hereto as Exhibit "A" and made a
part hereof. If an increase in compensation is entered on said Schedule and duly
signed by the proper officers of Corporation and by Employee, said entry shall
constitute an amendment to this Employment Agreement as of the date of said
entry and shall supersede the base salary provided for in Paragraph 5 and any
other increases in Employee's base salary previously entered on said Schedule.

          7.  Management Incentive Plan. In addition to the base salary paid to
Employee in accordance with Paragraph 5, Corporation shall, for each calendar
year of Employee's employment by Corporation, beginning with the calendar year
2002, continue to pay Employee, as performance bonus compensation, an amount
determined each year under Corporation's current Management Incentive Plan
(short-term Incentive Program) with a target level based on at least sixty-five
percent (65%) of base salary. For 2003, Employee's MIP target bonus shall be
eighty-five (85%) percent of base pay. Nothing in this paragraph shall preclude
Employee from receiving additional discretionary bonuses approved by the Chief
Executive Officer or the Board.

           8.  Employee benefits. Employee shall be eligible to participate with
other employees of the Corporation in all fringe benefit programs applicable to
employees generally which may be authorized and adopted from time to time by the
Board, including without limitation: a qualified pension plan, a profit sharing
plan, a disability income or sick pay plan, a thrift and savings plan, an
accident and health plan (including medical reimbursement and hospitalization
and major medical benefits), and a group life insurance plan. While Employee
resides outside of the United States, Employee shall participate in the AFLAC
Compensation Program for Officers on Overseas Assignment, including
reimbursement of apartment lease payments and participation in the Corporation's
tax equalization program for expatriates, except to the extent otherwise
provided for in this agreement. In addition, Corporation shall furnish to
Employee such other "fringe" or employee benefits as are provided to key
executive employees of Corporation and such additional employee benefits which
the Compensation Committee of the Board shall determine to be appropriate to
Employee's duties and responsibilities including, without limitation,
reimbursement of legal and accounting expenses incurred by Employee in
connection with the preparation of his employment or other agreements with
Corporation and any expenses for legal, accounting or financial services
incurred by Employee in connection with his employment.

          9.  Stock option plans. Employee shall be awarded stock options to
purchase Corporation's common stock under Corporation's Stock Option Plans equal
to $2.5 million of fair market value of the Corporation's stock as established
by the following procedures: The number of options will be determined based on
the average of the high and low price of AFLAC Incorporated stock each day for
the last ten business days of December 2002. As of December 31, 2002, (subject
to approval by the Compensation Committee of the Board of Directors) Employee
shall be granted the number of options determined using the ten-day average
price. The strike price of the grant will be determined on December 31, 2002.
Said options shall vest 20% at the end of each year of service for the five-year
period ended December 31, 2007.

EXH 10.6-2



--------------------------------------------------------------------------------



 

          10.  Working facilities and expenses. Employee shall be provided with
an office, books, periodicals, stenographic and technical help, ground and air
transportation, and such other facilities, equipment, supplies and services
suitable to his position and adequate for the performance of his duties. The
Corporation shall pay Employee's fees and dues in such social and country clubs,
civic clubs and business societies and associations as shall be appropriate in
facilitating Employee's job performance and in the best interest of Corporation.
The Corporation shall also pay all appropriate business liability insurance and
any business licenses and fees pertaining to the services rendered by Employee
hereunder.

          Employee is encouraged and is expected, from time to time to incur
reasonable expenses for promoting the business of Corporation, including
expenses for social and civic club memberships and participation, entertainment,
travel and other activities associated with Employee's duties. The cost of all
such activities shall be the expenses of Corporation unless the Compensation
Committee of the Board shall determine in advance that any such expense of
Employee should be paid by Employee.

          11. Vacation. Employee shall continue to be entitled to his vacation
time with pay during each calendar year in accordance with Corporation's
vacation policy for senior executive employees. In addition, Employee shall be
entitled to such holidays as Corporation shall recognize for its employees
generally.

          12.  Sickness and total disability. Employee's absence from work
because of sickness or accident (not resulting in Employee becoming "totally
disabled," as that term is hereinafter defined) shall not result in any
adjustment in Employee's compensation or other benefits under this Agreement.

          Should Employee become totally disabled as a result of sickness or
accident and unable to adequately perform his regular duties prescribed under
this Agreement, his base salary (which shall continue to be adjusted as provided
for in Paragraph 5), together with incentive bonuses under the Corporation's
Management Incentive Plan and his participation in Corporation's employee
benefit programs and retirement plan shall continue without reduction except as
hereinafter provided, during the continuance of such disability of a period not
exceeding the earlier of (1) the end of the term of this Agreement or any
extension hereof or (2) a period of one and one-half (1-1/2) years (547 calendar
days) for each continuous disability. Payments pursuant to this paragraph 12
shall be reduced by any amounts paid to Employee during any such period of
disability from time to time under any disability programs, plans or policies
maintained by Corporation, its subsidiaries or affiliates.

          Should Employee's total disability continue for a period beyond the
end of the term of this Agreement or in excess of 547 calendar days, this
Agreement shall, at the end of such period which first occurs, be automatically
terminated. If, however, prior to such time, Employee's total disability shall
have ceased and he shall have resumed the adequate performance of his duties
hereunder, this Agreement shall continue in full force and effect and Employee
shall be entitled to continue his employment hereunder and to receive his full
compensation and other benefits as though he had not been disabled; provided,
however, unless Employee shall adequately perform his duties hereunder for a
continuous period of at least sixty (60) calendar days following a period of
total disability before Employee again becomes totally disabled, he shall not be
entitled to start a new 547-day period under this paragraph, but instead may
only continue under the remaining portion of the original 547-day period of
total disability. In the event Employee shall not adequately perform his duties
hereunder for a continuous period of at least sixty (60) calendar days following
a period of total disability, the running of the original 547-day period shall
cease during the time of Employee's adequate performance of his duties hereunder
before Employee again becomes totally disabled.

EXH 10.6-3



--------------------------------------------------------------------------------



          For the purpose of this Agreement, the term "totally disabled" or
"total disability" shall mean Employee's inability to adequately perform his
executive and management duties hereunder on account of accident or illness. It
is understood that Employee's occasional sickness or other incapacity of short
duration may not result in his being or becoming "totally disabled;" however,
such illness or incapacity could constitute Employee's being or becoming
"totally disabled" if such illness or incapacity is prolonged or recurring.

          13.  Termination of employment.

   

A.  Termination by Corporation. The Corporation's Chief Executive Officer may
terminate this

Agreement, at any time, with or without "good cause" ("good cause" being
hereinafter defined), by giving at least sixty (60) days' written notice to
Employee of its intention to terminate Employee's employment without "good
cause" or at least five (5) days' written notice to Employee of its intention to
terminate Employee's employment for "good cause;" provided, however, Corporation
may, at its election, terminate Employee's actual employment (so that Employee
no longer renders services on behalf of Corporation) at any time during said
sixty (60) day or five (5) day period; and,

             

(1) In the event such termination is for "good cause," Corporation shall be
obligated only to:

           

(a) pay Employee his base salary as provided for in Paragraph 5 of this
Agreement up to the termination date stated in said written notice; provided,
however, if Corporation does not elect to terminate Employee's employment during
said five (5) day period, but Employee, after receiving such notice of
termination from Corporation, elects to leave the employ of Corporation prior to
the end of said five (5) day period without the approval of Corporation, then
Corporation shall pay said base salary only up to the date on which Employee
actually terminates his employment;

           

(b) pay Employee any performance bonus due Employee under Paragraph 7 of this
Agreement for the period ending on the termination date stated in said written
notice or on such earlier date of Employee's actual termination of his
employment prior to the end of said (5) day period if such termination is
without the approval of Corporation. The amount of said bonus, if any, shall be
calculated on a prorata basis, using the number of days Employee was actually
employed during such period, and the amount so calculated shall be paid to
Employee within a reasonable time after the end of Corporation's fiscal year in
which written notice of Employee's termination is given;

           

(c) continue to honor all fully vested stock options, subject to the terms
thereof, granted to Employee prior to the termination date stated in said
written notice or prior to such earlier date of Employee's actual termination of
his employment prior to the end of said five (5) day period if such termination
is without the approval of the Corporation;

           

(d) continue to pay all of Employee's fringe and other employee benefits as
provided for in this Agreement up to the termination date stated in said written
notice or up to such earlier date of Employee's actual termination of his
employment prior to the end of said five (5) day period if such termination is
without the approval of the Corporation.

           

(e) For purposes of this subparagraph (1) and paragraph 18 hereof, "good cause"
shall mean: (i) the willful and deliberate failure of Employee to substantially
perform his executive and management duties hereunder for a continuous period of
more than sixty (60) days for reasons other than Employee's sickness, injury or
disability; (ii) the willful and deliberate conduct by Employee which is
intended by Employee to cause, and which does in fact result in substantial
injury or damage to Corporation; or (iii) the conviction or plea of guilty by
Employee of a felony crime involving moral turpitude.

EXH 10.6-4



--------------------------------------------------------------------------------



 

             

(2) In the event such termination is without "good cause," as defined in
subparagraph (1)(e) of this

paragraph and, if applicable, subject to the terms of paragraph 18, Corporation
shall be obligated to:

           

(a) pay employee his base salary as provided for in paragraph 5 of this
Agreement up to the end of the scheduled term of this Agreement;

           

(b) pay employee his performance bonus compensation as provided for in paragraph
7 of this Agreement up to the end of the scheduled term of this Agreement;

       



 

(c) continue to honor all stock options, subject to the terms thereof, granted
to Employee prior to the termination date stated in said written notice, all of
said options to be or become fully vested as of the termination date stated in
said written notice;

           

(d) continue to pay or provide to Employee all of the retirement, health, life
and disability benefits, as are provided for in this Agreement or under any
programs, plans or policies covering Employee at the time of any such notice of
termination, up to the end of the scheduled term of this Agreement.

           

B.  Termination by Employee. Employee may terminate this Agreement, at any time
by giving at least

sixty (60) days' written notice to Corporation of his intention to terminate his
employment;

             

(1) in the event such termination by Employee shall be without "good reason" (as
defined in paragraph 18 hereof) and with a bona fide intent to retire or to work
or engage in a business or activity which is not in competition with Corporation
or any of its subsidiaries or affiliates, Corporation shall be obligated to:

                   

(a) pay Employee his base salary due him under paragraph 5 of this Agreement up
to the termination date stated in said written notice;

           

(b) pay Employee any performance bonus compensation due him under paragraph 7 of
this Agreement

for the period ending on the termination date stated in said written notice. The
amount of such performance bonus, if any shall be calculated on a prorata basis,
using the number of days Employee was actually employed by Corporation during
such year of termination; and the amount so calculated shall be paid to Employee
within a reasonable time after the end of Corporation's fiscal year in which
Employee's notice of termination is given; continue to honor all stock options,
subject to the terms thereof, granted to Employee which are fully vested prior
to the termination date stated in said written notice.

             

(2) In the event such termination by Employee shall be for "good reason" (as
defined in paragraph

18 hereof), the Corporation shall be obligated to provide Employee with the
payments, benefits and rights specified in subparagraphs A.(2)(a)-(c) of this
paragraph 13 hereof.

             

(3) In the event such termination by Employee shall be without "good reason" (as
defined in

paragraph 18 hereof) and with the intention or purpose to work or invest,
directly or indirectly, in a business or activity which is in competition,
directly or indirectly, with Corporation or any of its subsidiaries or
affiliates or, irrespective of Employee's intention at the time of his
termination, if Employee shall violate his covenant not to compete under
paragraph 15 or the requirements of paragraph 16, then Corporation shall not be
obligated to make or provide any further payments or benefits to Employee under
this Agreement except as herein provided in this subparagraph.

EXH 10.6-5



--------------------------------------------------------------------------------





 

(a) Subject to Corporation's rights under paragraphs 15 and 16, Corporation
shall pay Employee his base salary due him under paragraph 5 of this Agreement
up to the termination date stated in said written notice;

       



 

(b) Subject to Corporation's rights under paragraphs 15 and 16 hereof,
Corporation shall continue to honor all stock options, subject to the terms
thereof, granted to Employee which are fully vested prior to the termination
date stated in said written notice;

           

C. Termination while disabled. If Employee is totally disabled at the time any
such notice of

termination is given, then notwithstanding the provisions of this paragraph 13,
Corporation shall nevertheless continue to pay Employee, as his sole
compensation hereunder, the compensation and other benefits for the remaining
period of Employee's total disability as provided for in paragraph 12
hereinabove. It is understood that in no event shall such disabled Employee be
entitled to compensation under this paragraph 13 in addition to the continuation
of his compensation under paragraph 12.

           

D. Cooperation after notice of termination. Following any such notice of
termination, Employee shall

fully cooperate with Corporation in all matters relating to the winding up of
his pending work on behalf of Corporation and the orderly transfer of any such
pending work to other employees of Corporation as may be designated by the Chief
Executive Officer; and to that end, Corporation shall be entitled to such
full-time or part-time services of Employee as Corporation may reasonably
require during all or any part of the sixty (60) day period following any such
notice of termination.

          14.  Death of Employee. In the event of Employee's death during the
term of this agreement or any extension hereof, this Agreement shall terminate
immediately, and Employee's estate shall be entitled to receive terminal pay in
an amount equal to the amount of Employee's base salary and any performance
bonus compensation actually paid by Corporation to Employee during the last
thirty-six (36) months of his life, said terminal pay to be paid in thirty-six
(36) equal monthly installments beginning on the first day of the month next
following the month during which Employee's death occurs. Terminal pay as herein
provided for in this paragraph shall be in addition to amounts otherwise
receivable by Employee or his estate under this or any other agreements with
Corporation or under any employee benefits or retirement plans established by
Corporation and in which Employee is participating at the time of his death. In
addition, Corporation shall honor all stock options, subject to the terms
thereof, granted to Employee prior to his death and Employee or his Estate
shall, if not otherwise vested, become fully vested in said options as of the
date of Employee's death.

          15.  Agreement not to compete.

               It is specifically agreed that, in the event Employee shall
voluntarily terminate his employment without "good reason" (as defined in
Paragraph 18) or be terminated by Corporation for "good cause" (as defined in
Paragraph 13) Employee shall not work for a period of two (2) years from the
date of such termination, as a manager, officer, owner, partner or employee or
render any services as a consultant or advisor or engage or invest, directly or
indirectly, in any activity which is in competition with the business of the
Corporation, its subsidiaries or affiliates within the United States or Japan.
Provided, however it is agreed that Employee may invest in the publicly traded
securities of any corporation, partnership or trust which is in competition with
Corporation so long as such investment does not exceed three percent (3%) of
such securities at any time. It is specifically agreed that if, after Employee's
termination of employment, Employee engages in any such prohibited activity at
any time during said two year period, Corporation shall, in addition to any
other rights it may have under this contract and applicable law be entitled to
injunctive relief or, if the Corporation shall so elect, (due to the difficulty
of determining damages) be entitled to liquidated damages in the amount of One
Million Dollars ($1,000,000) which Employee agrees to promptly pay to
Corporation upon demand.

EXH 10.6-6



--------------------------------------------------------------------------------



 

          16. Nondisclosure of trade secrets and confidential information.
Employee agrees to protect the business interest of Corporation, its
subsidiaries and affiliates, and not to disclose any trade secrets, confidential
information or any organizational, operating, marketing, product design, or
business know-how which Employee has access to or knowledge of as a result of
his employment by Corporation. It is specifically agreed that if, at any time
during the term of this Agreement and for a period of two (2) years after the
date of employee's termination of employment with Corporation for any reason,
Employee shall violate the provisions of this paragraph 16, Corporation shall,
in addition to any rights it may have under this contract and applicable law, be
entitled to liquidated damages of One Million Dollars ($1,000,000) which
Employee agrees to promptly pay Corporation upon demand. It is understood and
agreed that Corporation's remedies under this paragraph 16 shall be separate and
in addition to the remedies provided to Corporation under paragraph 15 hereof.
It is also understood and agreed that, notwithstanding the foregoing two (2)
year period, Employee shall not use or disclose any written confidential
information or any policyholder lists at any time or times hereafter, except in
the performance of Employee's obligations to the Corporation.

          17. Right to acquire insurance. If Employee shall terminate his
employment hereunder for any reason other than death, he may, at his election,
acquire any insurance policies upon his life owned by the Corporation by giving
written notice of his election to Corporation within ninety (90) days after his
termination of employment. Such policies shall be transferred to the Employee
upon his payment to Corporation of the then interpolated terminal reserve value
of said insurance. In the event any policies transferred to Employee as herein
provided shall not have an interpolated terminal reserve value, then the amount
to be paid by Employee shall be its then fair market value.

          18.  Change in control.

           

A. In general. In the event there is a Change in Control (as defined in this
paragraph) of Corporation,

this Agreement shall, in order to help eliminate the uncertainties and concerns
which may arise at such time, be automatically extended upon all of the same
terms and provisions contained herein, for an additional period of three (3)
years, beginning on the first day of the month during which such Change in
Control shall occur.

           

B. Notwithstanding the term of subparagraph A(2) and (B)(2) of Paragraph 13, and
in lieu of the

obligations of the Corporation under such paragraph, if, after a Change in
Control Employee's employment is terminated by Corporation without "good cause"
(as defined in paragraph 13), or is terminated by Employee for "good reason" (as
defined in paragraph 18), any such termination by Corporation to be made only in
accordance with the requirements specified by paragraph 13.A, Employee shall be
entitled to the following:

             

(1) The Corporation shall pay Employee's full base salary to Employee through
the date of

termination stated in Corporation's written notice required pursuant to
paragraph 13.A hereof (hereinafter in this paragraph the "Termination Date") at
the rate in effect on the date such notice is given and, additionally, shall pay
Employee all compensation and benefits payable to Employee under the terms of
any compensation or benefit plan, program or arrangement maintained by the
Corporation during such period through the Termination Date.

             

(2) The Corporation shall pay Employee all compensation and benefits due
Employee under

Corporation's retirement, insurance and other compensation or benefit plans,
programs of arrangements as such payments become due. The amount of such
compensation and benefits shall be determined under, and paid in accordance
with, Corporation's retirement, insurance and other compensation or benefit
plans, programs and arrangements.

       

EXH 10.6-7



--------------------------------------------------------------------------------



 

     

(3) In lieu of any further salary payments to Employee for periods subsequent to
the Termination

Date, the Corporation shall pay to Employee, immediately after the Termination
Date, a lump sum severance payment, in cash, equal to three times the sum of (i)
Employee's annual base salary in effect immediately prior to the Change in
Control and (ii) the higher of the amount paid to Employee pursuant to the
Corporation's Management Incentive Plan (or any successor plan thereto) for the
year preceding the year in which the Termination Date occurs or paid in the year
preceding the year in which the Change in Control occurs.

             

(4) The Corporation shall pay to Employee, immediately after the Termination
Date, a lump sum

amount, in cash, equal to a prorata portion (based on the number of days
Employee is an employee during the year in which the Termination Date occurs) of
the aggregate value of the maximum annual target amount of all contingent
incentive compensation awards to Employee for all uncompleted periods under the
Corporation's Management Incentive Plan (or successor plan thereto).

             

(5) For a thirty-six (36) month period after the termination date, the
Corporation shall provide

Employee with life, disability, accident and health insurance benefits
substantially similar to an equal or greater in economic value than such
benefits which Employee is receiving immediately prior to the Termination Date
(without giving effect to any reduction in such benefits subsequent to a Change
in Control which reduction in benefits would constitute "good reason" as defined
in this paragraph). Benefits required to be provided to Employee pursuant to
this subparagraph B(5) shall be reduced to the extent comparable benefits are
actually received by or made available to Employee without cost during such
thirty-six (36) month period and any such benefit actually received by Employee
shall be reported to the Corporation by Employee.

           

C. In addition to the payments provided for in subparagraph B of this paragraph
18, in the event that

after a Change in Control Employee's employment by the Corporation is terminated
by the Corporation without "good cause" or by Employee for "good reason," the
Corporation shall continue to honor all stock options granted to Employee
(subject to the terms of such options) prior to the Termination Date, and all
stock options granted to Employee prior to the Termination Date shall become
fully vested and exercisable as of the Termination Date.

       

 

EXH 10.6-8



--------------------------------------------------------------------------------



 

   

D. Notwithstanding any other provisions of this Agreement in the event that any
payment or benefit

received or to be received by Employee in connection with a Change in Control or
the termination of Employee's employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Corporation, any
person whose actions result in a Change in Control or any person affiliated with
the Corporation or such person) (all such payment and benefits being hereinafter
called "Total Payments") would not be deductible (in whole or in part) by the
Corporation, an affiliate or person making such payment or providing such
benefit as a result of section 280G of the Internal Revenue Code of 1986 (the
"Code") then, to the extent necessary to make such portion of the Total Payments
deductible (and after taking into account any reduction in the Total Payment
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement), adjustments in such payments shall be made as follows: (1) the
cash payments provided pursuant to subparagraph B(3) and B(4) of this paragraph
18 shall first be reduced (if necessary, to zero), and (2) benefits provided
under subparagraph B(5) of this paragraph 18 shall next be reduced. For purposes
of this limitation (i) no portion of the Total Payments the receipt or enjoyment
of which Employee shall have effectively waived in writing prior to the date of
termination of employment shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which in the opinion of tax counsel
selected by the Corporation's independent auditors and reasonably acceptable to
Employee does not constitute a "parachute payment" within the meaning of Section
280G(b) (2) of the Code, including by reason of Section 280G(b) (4) (A) of the
Code, (iii) the payments and benefits be reduced only to the extent necessary so
that the Total Payments (other than those referred to in clauses (i) or (ii) in
their entirety constitute reasonable compensation for services actually rendered
within the meaning of Section 280G(b) (4) (B) of the Code or are otherwise not
subject to disallowance as deductions, (iv) the value of any non-cash benefit or
any deferred payment or benefit included in the Total Payments shall be
determined by the Corporation's independent auditors in accordance with the
principles of Section 280G(d) (3) (4) of the Code. In no event shall the
Corporation's obligation to continue to honor all stock options granted to
Employee prior to the Termination Date nor the vesting of stock options in
accordance with Paragraph 18.C. hereof be affected by this Paragraph 18.D.

           

E. Definitions.

             

(1) "Beneficial Owner" has the meaning provided in Rule 13d-3 under the Exchange
Act.

             

(2) "Change in Control" means the occurrence of either (a), (b), (c) or (d), as
hereinafter set forth:

       



 

(a) any person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such person any securities acquired directly from the Corporation,
subsidiaries or its affiliates) representing 30% or more of the combined voting
power of the Corporation's then outstanding securities; or

           

(b) during any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board and any director (other than a director designated
by a person who has entered into an agreement with the Corporation to effect a
transaction described in clause (a), (c) or (d) of this subparagraph) whose
election by the Board or nomination for election by the Corporation's
stockholders was approved by a vote of at least two-thirds (2/3) of the members
of the Board (or, if Board nominations are not voted on by the full Board,
members of the Board Committee voting on such nominations) then still in office
who either were members of the Board at the beginning of the period or whose
election or nomination for elections was previously so approved, cease for any
reason to constitute a majority of the Board; or

EXH 10.6-9



--------------------------------------------------------------------------------



 

       



 

(c) the shareholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities or the surviving
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation, at least 75% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Corporation (or similar transaction) in
which no person acquires more than 30% of the combined voting power of the
Corporation's then outstanding securities; or

           

(d) the shareholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all the Corporation's assets.

             

(3) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

             

(4) "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and

used in Section 13(d) and 14(d) of the Exchange Act; however, a person shall not
include (a) the Corporation or any of its subsidiaries, (b) a trustee or other
fiduciary holding securities under an employee benefit plan of the corporation
or any of its subsidiaries, (c) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (d) a corporation owned, directly
or indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation.

             

(5) "Good reason" shall mean the termination of employment by Employee upon the
occurrence of

any one or more of the following events:

           

(a) Any breach by Corporation of the terms and conditions of this Agreement
affecting Employee's salary and bonus compensation, any employee benefit, stock
options or the loss of any of Employee's titles or positions with Corporation;

           

(b) A significant diminution of Employee's duties and responsibilities;

           

(c) the assignment to Employee of any duties inconsistent with or significantly
different from his duties and responsibilities existing at the

time of a Change in Control.

           

(d) Any purported termination of Employee's employment by Corporation other than
as permitted by this Agreement;

       



 

(e) The relocation of Corporation's principal office to any place beyond
twenty-five (25) miles from the current principal office of Corporation in
Columbus, Georgia;

           

(f) The failure of any successor to Corporation to expressly assume and agree to
discharge Corporation's obligations to Employee under this Agreement as extended
under this paragraph, in form and substance satisfactory to Employee.

EXH 10.6-10



--------------------------------------------------------------------------------



 

           

F. Continuation of compensation and benefits. If Corporation shall attempt to
terminate Employee's employment at any time after a change in Control and such
termination is in good faith disputed by Employee, Corporation shall continue to
pay Employee all of his compensation and benefits provided for in this Agreement
until the dispute is finally resolved, either by mutual written agreement or by
final judgment, order or decree of a court of competent jurisdiction.

          19.  No requirement to seek employment and no offset. Corporation
agrees that, if Employee's employment is terminated by Corporation during the
term of this Agreement or by Employee for "good reason" during the term of this
Agreement, Employee is not required to seek other employment or attempt in any
way to reduce the amounts payable to Employee by Corporation pursuant to the
applicable terms of this Agreement; it being understood and agreed that the
amount of any payment or benefit to Employee provided for hereunder shall not be
reduced by any compensation or other benefits earned by Employee as a result of
his employment by another employer or, after a Change in Control, by
Corporation's attempt to offset any amount claimed to be owed by Employee to
Corporation or otherwise.

          20.  Waiver of breach or violation not deemed continuing. The waiver
by either party of a breach or violation of any provision of this Agreement
shall not operate as or be construed to be a waiver of any subsequent breach
hereof.

          21.  Notices. Any and all notices required or permitted to be given
under this Agreement will be sufficient if furnished in writing, sent by
registered or certified mail to his last known residence in the case of Employee
or to its principal office in Columbus, Georgia, in the case of the Corporation.

          22.  Arbitration. Except for any dispute or matter arising after a
Change in Control, as defined in paragraph 18, any dispute arising under this
Agreement, to the maximum extent allowed by applicable law, shall be subject to
arbitration and prior to commencing any court action, the parties agree that
they shall arbitrate all controversies. The arbitration shall be pursuant to the
terms of the Corporation's Employee Arbitration Program as provided in the
Corporation's Employee Handbook, the provisions of which are incorporated herein
by reference.

          23.  Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of Georgia.

          24.  Paragraph Headings. The paragraph headings contained in this
Agreement are for convenience only and shall in no manner be construed as part
of this Agreement.

          25.  Two originals. This Agreement is executed in two (2) originals,
each of which shall be deemed an original and together shall constitute one and
the same Agreement, with one original being delivered to each party hereto.

 

EXH 10.6-11



--------------------------------------------------------------------------------



 

     IN WITNESS WHEREOF, Corporation has hereunto caused its name to be signed
and its seal to be affixed by its duly authorized officers, and Employee has
hereunto set his hand and seal, all being done in duplicate originals, with one
original being delivered to each party as of the 1st day of January, 2002.

 

       

/s/ Charles D. Lake, II

(L.S.)

 

AFLAC INCORPORATED









CHARLES D. LAKE, II

     

EMPLOYEE

 

BY:

/s/ Kriss Cloninger, III











   

KRISS CLONINGER, III



   

PRESIDENT

               



 

ATTEST:

/s/ Joey M. Loudermilk











   

JOEY M. LOUDERMILK



   

CORPORATE SECRETARY

       

 

 

EXH 10.6-12



--------------------------------------------------------------------------------

